                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


IN RE: DELILAH EUGENA SMITH
                                                           Case No. 18-46400 TJT
                                                           Chapter 13
Debtor.                                                    Judge Thomas J. Tucker

________________________________

                           ORDER DENYING FEE APPLICATION

        This case is before the Court on the fee application of Acclaim Legal Services, PLLC,
filed on December 28, 2018 (Docket # 47, the “Fee Application”). In the Fee Application, the
Debtor’s counsel seeks allowance of pre-confirmation fees in the amount of $6,351.00 and
expenses of $67.80. No timely objections to the Fee Application were filed.

       The Court must deny the Fee Application, because the Fee Application is inconsistent
with the Order Confirming Plan in this case, filed December 12, 2018 (Docket # 44). That Order
allowed a fee of $3,500.00 and expenses of $0.00.

       For this reason,

       IT IS ORDERED that the Fee Application (Docket # 47) is denied.


Signed on January 25, 2019




   18-46400-tjt    Doc 50    Filed 01/25/19     Entered 01/25/19 11:59:23       Page 1 of 1
